 



Exhibit 10.4
PERFORMANCE BASED RESTRICTED STOCK AWARD AGREEMENT
(Most Highly Compensated Executive Officers)
(Grant Date 7/25/07 – Part A)
Community Health Systems, Inc.
     THIS AGREEMENT, between you and Community Health Systems, Inc., a Delaware
corporation (the “Company”) governs an award of restricted stock in the amount
and on the date specified in your award notification (the “Grant Date”).
     WHEREAS, the Company has adopted the Community Health Systems, Inc. Amended
and Restated 2000 Stock Option and Award Plan (the “Plan”) in order to provide
additional incentive to certain employees and directors of the Company and its
Subsidiaries;
     WHEREAS, the Compensation Committee (the “Committee”) of the Board of
Directors (as described in Section 3.1 of the Plan) has determined to grant to
you an Award of Restricted Stock as provided herein to encourage your efforts
toward the continuing success of the Company;
     WHEREAS, the Committee has determined to place a performance-based
restriction on the Award of Restricted Stock to better align your economic
interests with those of the other stockholders of the Company and to ensure that
the compensation attributable to the Award of Restricted Stock constitutes
“qualified performance-based compensation” pursuant to IRC §162(m) and the
regulations promulgated thereunder; and
     WHEREAS, the Committee has established the Performance Objective (as
defined in Section 3.1 below) (a) utilizing objectively determinable criteria,
(b) on a date which is prior to the ninetieth (90th) day of the Performance
Objective’s twelve-month measurement period, and (c) at a time when the
attainment of the Performance Objective is substantially uncertain.
     NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of Restricted Stock.
     1.1 The Company hereby grants to you an award of Shares of Performance
Based Restricted Stock (the “Award”) in the number set out in an electronic
notification by the Company’s stock option plan administrator, as may be
appointed from time to time (the “Plan Administrator”). The Shares of
Performance Based Restricted Stock granted pursuant to the Award shall be issued
in the form of book entry Shares in your name as soon as reasonably practicable
after the Date of Grant and shall be subject to your acknowledgement of the
terms of this Agreement (or your estate, if applicable) to the Company as
provided in Section 9 hereof.
     1.2 This Agreement shall be construed in accordance and consistent with,
and subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.
2. Restrictions on Transfer.
     The Shares of Performance Based Restricted Stock issued under this
Agreement may not be sold, transferred or otherwise disposed of and may not be
pledged or otherwise hypothecated until all

1



--------------------------------------------------------------------------------



 



restrictions on such Performance Based Restricted Stock shall have lapsed in the
manner provided in Section 3, 4 or 5 hereof.
3. Performance Objective; Lapse of Restrictions.
          3.1 The Award is subject to the Company attaining the following
“Performance Objective” (herein so called): either (a) the Company’s “Earnings
per Share” for the twelve months ended June 30, 2008 (the “Performance
Objective’s measurement period”), as reported by the Company to and approved by
the Audit and Compliance Committee in connection with the preparation of the
earnings release for the second fiscal quarter of 2008, shall be not less than
the amount which is seventy-five percent (75%) of the projected “Earnings per
Share” for the Performance Objective’s measurement period, as identified
(together with the footnoted adjustments) in an attachment to the minutes of the
Committee’s meeting dated July 18, 2007; or (b) the Company’s “Net Revenues” for
the Performance Objective’s measurement period, as reported by the Company to
and approved by the Audit and Compliance Committee in connection with the
preparation of the earnings release for the second fiscal quarter of 2008, shall
be not less than the amount which is ninety percent (90%) of the projected “Net
Revenues”, as identified (together with the footnoted adjustments) in an
attachment to the minutes of the Committee’s meeting dated July 18, 2007. The
Performance Objective shall be adjusted upward or downward in accordance with
GAAP to reflect the impact of any material acquisition or divestiture
transaction and shall also be adjusted for actual events as identified in the
“Notes” to the attachment to the minutes of the Committee’s meeting dated July
18, 2007. For purposes of this Agreement, “material acquisition” or “material
divestiture” transaction shall mean any single transaction or series of related
transactions in which the consideration exceeds fifteen percent (15%) of the
Company’s assets on a consolidated basis. The computation of “Earnings per
Share” shall be adjusted for Changes in Capitalization (as defined in the Plan).
          3.2 Except as provided in Sections 4, 5 and 6 hereof, if the
Performance Objective is not attained, the Award shall be forfeited in its
entirety.
          3.3 Except as provided in Sections 4, 5 and 6 hereof, if the
Performance Objective is attained, all of Shares of Performance Based Restricted
Stock issued hereunder shall vest, and the restrictions with respect to such
Performance Based Restricted Stock shall lapse upon the determination by the
Committee, which determination shall be certified by the Committee in writing.
4. Effect of Certain Terminations of Employment.
     If your employment terminates as a result of your death, Disability, or by
your employer for any reason other than for Cause, and such termination occurs
on or after the Date of Grant and before June 30, 2008, all Shares of
Performance Based Restricted Stock shall vest, and the restrictions on such
Performance Based Restricted Stock shall lapse, as of the date of such
termination.
5. Effect of Change in Control.
     In the event of a Change in Control at any time on or after the Date of
Grant and before June 30, 2008, all Shares of Performance Based Restricted Stock
shall vest, and the restrictions on such Performance Based Restricted Stock
shall lapse immediately.
6. Forfeiture of Performance Based Restricted Stock.

2



--------------------------------------------------------------------------------



 



     In addition to the circumstance described in Section 9(a) hereof, any and
all Shares of Performance Based Restricted Stock which have not become vested in
accordance with Section 3, 4 or 5 hereof shall be forfeited and shall revert to
the Company upon your termination, whether voluntarily by you or by the Company
or its Subsidiaries for any reason other than those set forth in Section 4
hereof prior to such vesting.
7. Delivery of Restricted Stock.
     7.1 Except as otherwise provided in Section 7.2 hereof, evidence of book
entry Shares or, if requested by you prior to such lapse of restrictions, a
stock certificate evidencing the shares of Performance Based Restricted Stock
for which the restrictions have lapsed pursuant to Section 3, 4 or 5 hereof,
shall be delivered to you as soon as practicable following the date on which the
restrictions on such Performance Based Restricted Stock have lapsed, free of all
restrictions hereunder.
     7.2 Evidence of book entry Shares with respect to shares of Performance
Based Restricted Stock in respect of which the restrictions have lapsed upon
your death pursuant to Section 4 hereof or, if requested by the executors or
administrators of your estate upon such lapse of restrictions, a stock
certificate with respect to such shares of Performance Based Restricted Stock,
shall be delivered to the executors or administrators of your estate as soon as
practicable following the Company’s receipt of notification of your death, free
of all restrictions hereunder. All references herein to “you” shall also include
your executors, administrators, heirs or assigns in the event of your death.
8. Dividends and Voting Rights.
     Subject to Section 9(a) hereof, upon issuance of the Performance Based
Restricted Stock, you shall have all of the rights of a stockholder with respect
to such Stock, including the right to vote the Stock and to receive all
dividends or other distributions paid or made with respect thereto; provided,
however, that dividends or distributions declared or paid on the Performance
Based Restricted Stock by the Company shall be deferred and reinvested in Shares
of Performance Based Restricted Stock based on the Fair Market Value of a Share
on the date such dividend or distribution is paid or made (provided that no
fractional Shares will be issued), and the additional Shares of Performance
Based Restricted Stock thus acquired shall be subject to the same restrictions
on transfer, forfeiture and vesting schedule as the Performance Based Restricted
Stock in respect of which such dividends or distributions were made.
9. Acceptance of Terms of Award Agreement.
     (a) The Shares of Performance Based Restricted Stock granted to you
pursuant to the Award shall be subject to your acknowledgment and acceptance of
the terms of this Agreement to the Company or its Plan Administrator (including
by electronic means, if so provided) no later than the earlier of
(i) one-hundred eighty (180) days from the Date of Grant, and (ii) the date that
is immediately prior to the date that the Performance Based Restricted Stock
vests pursuant to Section 4 or 5 hereof (the “Return Date”); provided that if
you die before the Return Date, this requirement shall be deemed to be satisfied
if the executor or administrator of your estate acknowledges and accepts the
terms of this Agreement through the Company or its Plan Administrator no later
than ninety (90) days following your death (the “Executor Return Date”). If this
Agreement is not so acknowledged and accepted on or prior to the Return Date or
the Executor Return Date, as applicable, the Shares of Performance Based
Restricted Stock evidenced by this Agreement shall be forfeited, and neither you
nor your heirs, executors, administrators and successors shall have any rights
with respect thereto.

3



--------------------------------------------------------------------------------



 



     (b) If this Agreement is so acknowledged and accepted on or prior to your
Return Date or the Executor Return Date, as applicable, all dividends and other
distributions paid or made with respect to the Shares of Performance Based
Restricted Stock granted hereunder prior to such Return Date or Executor Return
Date shall be treated in the manner provided in Section 8 hereof.
10. No Right to Continued Employment.
     Nothing in this Agreement or the Plan shall interfere with or limit in any
way the right of the Company or its Subsidiaries to terminate your employment,
nor confer upon you any right to continuance of employment by the Company or any
of its Subsidiaries or continuance of service as a Board member.
11. Withholding of Taxes.
     Prior to the delivery of a stock certificate or evidence of book entry
Shares with respect to shares of Performance Based Restricted Stock whose
restrictions have lapsed, you (or your estate) shall pay to the Company the
federal, state and local income taxes and other amounts as may be required by
law to be withheld by the Company (the “Withholding Taxes”) as may be due upon
the lapse of restrictions. By accepting the terms of this Agreement in the
manner provided in Section 9 hereof, you shall be deemed to elect to have the
Company withhold a number of shares of Performance Based Restricted Stock having
an aggregate Fair Market Value equal to the Withholding Taxes due thereon in
full satisfaction thereof, and such election shall continue in effect until you
notify the Company (prior to such delivery) that you will satisfy the
Withholding Tax obligation in cash, in which event the Company shall not
withhold a portion of such Performance Based Restricted Stock as otherwise
provided in this Section 11.
12. You are Bound by the Plan.
     By acknowledging and accepting this award, you hereby confirm the
availability and your review of a copy of the Plan, the Prospectus, and other
documents provided to you in connection with this award, by the Company or its
Plan Administrator, and you agree to be bound by all the terms and provisions
thereof.
13. Modification of Agreement.
     This Agreement may be modified, amended, suspended or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto.
14. Severability.
     Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

4



--------------------------------------------------------------------------------



 



15. Governing Law.
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Tennessee without giving
effect to the conflicts of laws principles thereof.
16. Successors in Interest.
     This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of your
legal representatives. All obligations imposed upon you and all rights granted
to the Company under this Agreement shall be binding upon your heirs, executors,
administrators and successors.
17. Resolution of Disputes.
     Any dispute or disagreement which may arise under, or as a result of, or in
any way relate to, the interpretation, construction or application of this
Agreement shall first be referred to the Chief Executive Officer for informal
resolution, and if necessary, referred to the Committee for its determination.
Any determination made hereunder shall be final, binding and conclusive on you,
your heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.
18. Entire Agreement.
     This Agreement and the terms and conditions of the Plan constitute the
entire understanding between you and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.
19. Headings.
     The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.
[Signatures supplied by electronic grant and acceptance procedures of the plan
administrator.]

5